ORDER
The petition filed in this cause on 20 December 1994 and designated “Petition for Writ of Mandamus or, in the Alternative, a Writ of Prohibition to: The Honorable Donald W. Stephens Superior Court Judge Tenth Judicial District” and the motion filed in this cause on 6 January 1994 and designated “State’s Motion to Dismiss Appeal” are decided as follows:
The Order of transfer appealed from by the juvenile is not a “final order of the court in a juvenile matter” as defined in N.C. Gen. Stat. 7A-666 (1989). Therefore, the juvenile has no right to appeal the discretionary order pursuant to that statute. The State’s motion to dismiss the appeal in this case is hereby Allowed.
Because no appeal in this case remains pending before this Court, the relief requested by the juvenile, a writ of prohibition directing a stay of further proceedings in Superior Court, Wake County, is not warranted. The petition is hereby Denied. It is further ordered that this order be published in its entirety in the NC Court' of Appeals Reports.
This the 6th day of January, 1995.
John H. Connell Clerk of North Carolina Court of Appeals